



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Thibert, 2017 ONCA 903

DATE: 20171123

DOCKET: C63661

Feldman, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Helene Thibert

Appellant

Ian McLean, for the appellant

Andreea Baiasu, for the respondent

Heard: November 21, 2017

On appeal from the sentence imposed on March 16, 2017 by
    Justice Franco Giamberardino of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks leave to appeal sentence, focusing on the brief
    reasons for sentence which do not mention the mitigating factors of early
    guilty plea, cooperation and intent to make restitution. The sentence imposed
    was nine months in custody, three years probation and $50,000 restitution
    payable $100 per month for an eleven year fraud on a small union. At
    sentencing, the range suggested by counsel was 8-18 months in custody but in
    the form of a blended sentence that included a conditional sentence.

[2]

It is clear that the sentencing judge rejected the request for a
    conditional sentence to form part of a blended sentence. We see no error in
    that disposition in light of the circumstances of the offence and the need for
    general deterrence. The custodial sentence is at the low end of the range
    reflecting the mitigating factors. In our view there is no basis for this court
    to interfere with the sentence imposed. Leave to appeal sentence is granted but
    the appeal is dismissed.


